DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, applicant’s amendments and remarks filed on December 16, 2021, claims 1-11 are hereby allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 8, 10 and 11.

As per claim 1:
The prior art or record Shutkin et al. (US 2019/0260390 A1) teaches, an efficiently decodable QC-LDPC code which is based on a base matrix, the base matrix being formed by columns and rows, the columns being dividable into one or more columns corresponding to punctured variable nodes and columns corresponding to non-punctured variable nodes. Apparatus at a transmitting side includes a encoder configured to encode a sequence of information bits based on the base matrix. Apparatus at a receiving side configured to receive a codeword in accordance with a radio technology across a wireless channel. The apparatus at the receiving side includes a decoder configured to decode the codeword based on the base matrix.

However, the prior art or record Shutkin et al. taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “encoding circuitry configured to generate a code word by performing coding with a low- density parity-check code using a check matrix, the encoding circuitry being capable of receiving a code rate control signal and switching the check matrix for use in generating the code word based on the received code rate control signal, between a first check matrix with a first code rate and a second check matrix with a second code rate smaller than the first code rate”.  Consequently, claim 1 is allowed over the prior arts. 
            Independent claims 8, 10 and 11 includes similar limitations of independent claim 1 and, therefore, are allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-7, and 9 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 8, 10 and 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112